Citation Nr: 0530655	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-03 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to the payment of accrued benefits based upon a 
claim for entitlement to an effective date earlier than 
December 20, 2001, for the grant of service connection for 
lung cancer, which was pending but unresolved at the time of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968, including seven months of service in Vietnam, for which 
he was awarded the Vietnam Campaign Medal and the Vietnam 
Service Medal, among others.  He died in May 2002.  The 
appellant is his widow.

The appellant provided sworn testimony in support of her 
appeal during a hearing before the undersigned Veterans Law 
Judge held at the RO.


FINDINGS OF FACT

1.  The veteran's lung cancer was initially diagnosed in 
April 2001.

2.  The veteran filed a claim for entitlement to service 
connection for lung cancer in December 2001; the claim was 
granted effective the date of receipt, December 20, 2001.

3.  The veteran filed a claim for entitlement to an earlier 
effective date for the award of service connection for lung 
cancer in May 2002.

4.  The veteran died May [redacted], 2002, before the RO had 
adjudicated his claim for an earlier effective date.

CONCLUSION OF LAW

For the purpose of accrued benefits, an effective date 
earlier than December 20, 2001, is not warranted for the 
grant of service connection for lung cancer.  38 U.S.C.A. 
§§ 5107, 5110, 5121 (West 2002); 38 C.F.R. 
§§ 3.400(b)(2)(ii), 3.1000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the appellant was informed of the evidence 
necessary to substantiate her claim, of her and the VA's 
respective responsibilities to identify and obtain such 
evidence, and she was requested to submit any evidence 
supporting her claim to the VA in a letter dated in August 
2003, prior to the initial RO adjudication of the accrued 
benefits claim, which was embodied in the February 2004 
Statement of the Case.  The Statement of the Case also served 
to inform her of the laws and regulations governing her claim 
as well as the substance of the regulations implementing the 
VCAA.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the appellant's 
claim, the Board notes that private medical records have been 
obtained in support of her claim  As noted above, she was 
provided with a personal hearing.  Neither the appellant nor 
her representative have identified any additional evidence to 
be obtained prior to an informed decision on the appellant's 
claim.

Thus, the Board finds that the appellant has been fully and 
properly notified of the evidence necessary to substantiate 
her claim, of her and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing her claim as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the appellant's 
claims for inclusion in the veteran's claims file.  We may 
therefore proceed with appellate review.



Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Review of the veteran's claims file reflects that the veteran 
began developing respiratory symptoms during January 2001, 
but did not see a doctor about the symptoms until April 2001.  
(appellant's testimony, hearing transcript, p. 3).  Medical 
records show that when he visited his doctor in April 2001, 
advanced lung cancer was diagnosed and radiation treatment 
was instituted immediately.  

On December 11, 2001, the veteran's physician provided a 
brief note on a VA Statement in Support of Claim Form, to the 
effect that the veteran had Stage IV lung cancer with a poor 
prognosis.  On December 20, 2001, the veteran's 
representative submitted this statement along with a claim 
for entitlement to service connection for lung cancer as 
presumptively caused by exposure to Agent Orange when the 
veteran served in Vietnam.  The same day, December 20th, the 
RO verified the veteran's Vietnam service and implemented a 
grant of service connection along with a 100 percent 
disability rating.  The effective date assigned reflected the 
date the claim was received at the RO, December 20, 2001.  

In a claim received by the RO on May 3, 2002, the veteran's 
representative requested that an earlier effective date be 
assigned for the grant of service connection, to reflect the 
date the lung cancer was diagnosed, rather than the date of 
the veteran's claim for service connection.  In support of 
the claim, the representative submitted a copy of a medical 
report reflecting the diagnosis of lung cancer in April 2001.  
The RO acknowledged receipt of the claim in a May 7, 2002, 
letter; but had not adjudicated the claim as of the date of 
the veteran's death.

The veteran died on May [redacted], 2002.  The death certificate 
shows that the cause of his death was lung cancer.  
Subsequently the RO granted service connection for the cause 
of the veteran's death and implemented a grant of dependency 
and indemnity compensation benefits for the appellant, the 
veteran's widow.  

The appellant currently contends that an earlier effective 
date of April 2001 rather than December 2001 is warranted for 
the award of service connection and she requests that the 
benefits due to her husband be paid to her in his stead in 
the form of accrued benefits based upon the claim which he 
filed just prior to his death.

Governing law and regulation provide that when periodic VA 
benefits (such as monthly compensation payments) to which an 
individual was entitled at death under existing decisions or 
based upon evidence in the file at the date of death and due 
and unpaid for a period not to exceed two years will be paid 
to his spouse, or other dependent, as provided by statute.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Thus, if the 
veteran's May 2002 claim for an earlier effective date were 
meritorious, the appellant is the proper beneficiary for such 
monetary payments as would have been due to the veteran.

With regard to the merits of the veteran's claim for 
entitlement to an effective date earlier than December 20, 
2001, for the grant of service connection for lung cancer, 
governing law and regulation provide that the effective date 
of an award of service connection based upon a legal 
presumption set forth in 38 C.F.R. §§ 3.307, 3.308, or 3.309 
will be the date entitlement to the benefit arose, if the 
claim is received within one year after separation from 
active duty; otherwise the date the VA received the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(ii).  

Because the RO granted service connection for lung cancer 
under the legal presumption set forth at 38 C.F.R. § 3.309(e) 
that lung cancer in veterans who served in Vietnam is 
presumed to have been caused by exposure to herbicides such 
as Agent Orange, the rule at 38 C.F.R. § 3.400(b)(2)(ii), set 
forth above governs this situation.  

In applying this rule to the facts of the case, we observe 
that the veteran's entitlement arose at the time his lung 
cancer was identified, upon diagnosis in April 2001.  
However, he did not file a claim for entitlement to service 
connection for lung cancer until December 2001.  The statute 
and regulation provide that the effective date of a grant of 
service connection based upon a Section 3.309 presumption 
will be the date the VA received the claim, or the date 
entitlement arose, whichever is later.  In this case, the 
later date is the date VA received the claim.  As the 
veteran's claim for an earlier effective date was not 
meritorious, it follows that there are no accrued benefits 
due to the appellant.  The Board is bound to apply the laws 
and regulations governing the administration of VA benefits.  
The preponderance of the evidence is thus against the 
appellant's claim for accrued benefits and the appeal must be 
denied.

We note that the applicable statutory and regulatory 
provisions require that VA look to all communications from 
the veteran which may be interpreted as applications or 
claims--formal and informal--for benefits.  In particular, VA 
is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Because caselaw holds that any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board, (Bell v. Derwinski, 2 Vet. App. 
611 (1992)) information found in VA medical records is often 
construed as an informal claim for benefits to support the 
award of an earlier effective date.  In this case, however, 
the veteran received his medical care from private 
physicians, so the earliest notice the VA had of his 
diagnosis was when he filed the December 2001 claim.

We note that there is some indication contained in the file 
that the appellant is claiming an effective date one year 
earlier under the provisions of 38 C.F.R. § 3.114.  The Board 
finds that this regulation is inapplicable to this situation, 
however.  The law allowing for a legal presumption that lung 
cancer in a Vietnam veteran may be presumed to have been 
caused by exposure to herbicides was effective in June 1994.  
Section 3.114 provides in pertinent part that "in order for 
a claimant to be eligible for a retroactive payment under the 
provisions of this paragraph, the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement."  In this case, the evidence 
shows that the veteran's lung cancer was first diagnosed in 
April 2001, approximately seven years after the liberalizing 
law became effective.  Thus, because he did not have lung 
cancer in 1994, the veteran did not meet all eligibility 
criteria for a grant of service connection for that disease 
at that time.  The provisions of 38 C.F.R. § 3.114 therefore 
do not provide a basis for a grant of an earlier effective 
date in this situation.




	(CONTINUED ON NEXT PAGE)




ORDER

Accrued benefits are denied.




____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


